PER CURIAM.
Advanced Products, Inc. (Advanced) appeals the final judgment entered against it in an action for breach of promissory note filed by Oxyorganics, Inc. (Oxyorganics). Advanced alleges that the trial court erred in denying its motion to dismiss for lack of personal jurisdiction. We agree and reverse.
Oxyorganics alleged in its complaint that the promissory note was executed and delivered in Florida. However, Advanced accompanied its motion to dismiss with an affidavit challenging the jurisdictional allegation of the complaint. This shifted the burden to Oxyorganics to prove by affidavit the basis for jurisdiction in Florida. See Venetian Salami Co. v. Parthenais, 554 So.2d 499, 502 (Fla.1989). Oxyorganics filed no counteraffidavits. Thus, Advanced was entitled to dismissal for lack of personal jurisdiction. See id.
Accordingly, we reverse the judgment entered in favor of Oxyorganics with directions to dismiss its complaint in this case for lack of jurisdiction.
Reversed and remanded with directions.
FULMER, C.J., and WHATLEY and NORTHCUTT, JJ., Concur.